Citation Nr: 1209997	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2010, a Board videoconference hearing was held before the undersigned Veteran's Law Judge, sitting in Washington, D.C.  He previously testified at the RO.  Transcripts of the hearings are of record.  In June 2010 the case was remanded for further development.  In November 2011, the Board requested a Veterans' Health Administration (VHA) medical opinion.  This opinion was received in December 2011.  It has been provided to the appellant and his representative and no additional evidence or argument have been provided.


FINDINGS OF FACT

1.  Spondylolisthesis, spina bifida occulta or other low back disability was not shown on entrance examination.  

2.  The evidence clearly and unmistakably shows that the Veteran's spondylolisthesis/spina bifida occulta is congenital in nature and thus, pre-existed service.

3.  The evidence clearly and unmistakably shows that the spondylolisthesis/spina bifida occulta was not permanently made worse by service and that the Veteran's current low back disability is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in December 2007, and June 2010, letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Additionally, the letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letters and the opportunity for the Veteran to respond, the July 2011 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, the report of VA examinations and VA medical opinions.  Also of record and considered in connection with the appeal is the transcript of Board hearing, along with the transcript of a DRO hearing and various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim is required.  

II.  Factual Background

The Veteran's service treatment records show that he was not noted to have any low back or spinal problems on January 1971 entrance examination.  He also did not report any prior low back problems on his January 1971 report of medical history.  A March 24, 1971 progress note then shows that the Veteran was seen by medical personnel for complaints of mild low back pain.  He had passed the written portion of his training but failed the physical portion due to his back pain.  X-rays revealed spondylolisthesis of the lumbar spine, along with spina bifida occulta.  It was noted that this problem existed prior to entry into service.  A subsequent March 29, 1971 Medical Board report indicates that the Veteran did complete 28 days of training but had had a great deal of difficulty and had been unable to pass the evaluation test at the Basic Military Training School.  The Veteran had been informed that his spondylosis with listhesis was a congenital problem.  Physical examination showed tenderness in the paravertebral area with positive straight leg raising on both sides.  
The final diagnosis was spondylosis with listhesis with spina bifida occulta, symptomatic and it was recommended that the Veteran be discharged.  It was noted that this medical condition existed prior to entry into service and have not been aggravated by service beyond the normal progression of the disease.  

In a November 2007 claim, the Veteran indicated that he served for 120 days in the Air Force in 1971 prior to being discharged after hurting his back.  He also indicated that he continued to have a sore back.  Additionally, he noted that the Air Force had said the back problem was pre-existing but that he had denied any prior injury. 

A March 2008 CT scan of the abdomen and pelvis showed a lytic lesion within the L2 vertebral body. 

A subsequent June 2008 MRI of the lumbar spine produced a diagnostic impression of grade 1 spondylolisthesis at L5 and mild degenerative disc disease.  

In a June 2008 decision, the Social Security Administration (SSA) determined that the Veteran was disabled as of August 13, 2007, the date he attained the age of 55.  SSA found that the Veteran had three severe impairments, hepatitis, COPD and obesity.  Low back disability was not specifically listed as either a severe or non-severe impairment.  However, the decision did indicate that the Veteran retained the functional capacity to lift no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds, along with unlimited pushing and pulling consistent with these lifting/carrying limitations.  

In an October 2008 letter, a VA physician indicated that a review of the Veteran's MRI indicated that no congenital defects were noted.  

In a December 2008 notice of disagreement, the Veteran indicated that he felt his low back problem was caused during basic training and that he had had the condition since that time.  

During an October 2009 Decision Review Officer (DRO) hearing, the Veteran's representative argued that during military service, the Veteran aggravated a condition that he did not know he had.  The Veteran testified that from age eight to 16, he had a large paper route, carrying all his papers on his back, and he also worked every summer for a tobacco company, which involved a lot of bending and lifting.  He also played basketball and baseball and throughout all these activities, he never had any issues with his back.  However, during basic training, he woke up and noticed that he had some pain in his lower back.  He trained that day but the pain never went away.  Consequently, he talked to his sergeant who could see he was not moving as fast as he had before.  He was then sent to see medical personnel and referred for an X-ray, which showed his back problem.  He was then put on a medical hold and eventually discharged.  

The Veteran also testified that since service his back had bothered him throughout the years at one time or another.  Additionally, he indicated that part of the reason he was receiving Social Security Administration (SSA) benefits was because of joint pain and stiffness in his back.  He noted that over the years this would flare up at least once or twice a year to the extent that he could not work.  In response to a question concerning whether he had received medical treatment for these low back problems over the near 40 years from service to the present, he indicated that he had at one point "come to the VA saying that he had a back problem" and that at times in the past he had "had private insurance."  

During the March 2010 Board hearing, the Veteran testified that in addition to his other activities prior to service, he had also worked a backhoe.  He also indicated that while his current back problem had not been totally debilitating, he was not working full time and the back did result in some limitations as far as working.  He reported soreness in his back for which he took pain medication.  He also indicated that during service, he felt something pull while doing a part of the obstacle course where he was kind of "caged in."  He thought he had just pulled a muscle but his back kept getting worse to the point where he was not able to walk so well.  Additionally, the Veteran noted that he received SSA disability compensation for a combination of impairments including hepatitis C, COPD, and joint problems, with the back being part of the joint problems.  He indicated that the SSA award was made around 2007 or 2008.  

On July 2010 VA examination, the examiner noted that he reviewed the claims file.  The Veteran reported daily back pain a few hours in duration.  He described the pain as mild to moderate.  He had not had any incapacitating episodes and was taking Tramadol as needed for pain.  He reported morning stiffness, spasms, weakness and decreased motion.  He walked unaided and did not use any assistive devices.  

The Veteran indicated that he had worked as a painter all his life and denied any specific trauma, injury or surgery to his back.  He reported being on SSA disability due to other multiple medical problems.  Physical examination showed normal upright posture and gait, normal position of the head and curvatures of the spine and symmetry in appearance and rhythm of spinal motion.  The Veteran could heel/toe walk and straight leg raise was negative bilaterally.  There was objective evidence of mild pain during active motion.  However, there was no weakness, tenderness, atrophy, guarding etc.  There was objective evidence of mild pain during active motion.  However, there was no weakness, tenderness, atrophy, guarding etc.  There were mild palpable spasms over the mid lower lumbosacral spine with no bony tenderness.  Range of motion showed mildly reduced forward flexion.  Neurological examination was normal.  

The examiner commented that based on his review, the Veteran had mild spondylolisthesis of the lumbosacral spine.  The recent MRI had shown mild degenerative changes that were less likely than not related to service.  However, the examiner found that it was at least as likely as not that the Veteran's pre-existing low back disorder was aggravated by his military training, which ultimately resulted in medical discharge.  Regarding whether there was trauma superimposed onto a congenital defect, the examiner found that there was no documented history of superimposed trauma or injury.  Therefore, he could not resolve this issue without resort to mere speculation.  

In a July 2011 medical opinion, a separate VA physician reviewed the claims file.  Based on this review, the physician found that the Veteran had a mild congenital abnormality of his lumbosacral spine that had been documented any time imaging had been done.  These X-ray findings included features described as "congenital."  The physician also noted that such a short duration of back pain, such as that experienced by the Veteran during service, would not cause X-ray changes and the record indicated that he experienced no back problems prior to service.  Additionally, the physician indicated that there was no objective documentation to substantiate the presence of ongoing low back pain.  Further, the CT scan initially done in 2008 was not done as a result of the presence of low back pain but for other medical reasons and detected the pre-existing abnormality as an incidental finding.  

The physician indicated that the Veteran currently had mild degenerative joint disease, a common condition in the adult population.  The physician opined that the Veteran had an isolated episode of acute mechanical low back strain in service.  Although this episode involved the low back, the Veteran's current symptoms were more likely than not due to normal aging.  The physician noted that given the lack of symptoms over a period of years after service, it was less likely than not that the Veteran's current back problem began in service.  The physician further noted that the objective documentation did not support a significant trauma in service aggravating a pre-service congenital or developmental defect.  

The December 2011 VHA physician also indicated that he had reviewed the claims file, including the service treatment records.  The physician noted the Veteran's history in service and that VA post-service progress notes showed that he had been followed for hepatitis C and other problems but that there was no objective documentation of chronic back pain.  The physician also noted that a lytic lesion of L2 was discovered incidentally when a CT scan was done by a gastrointestinal doctor in 2008.  Then, the subsequent MRI showed the grade 1 anterolisthesis of L5 on S1 with bilateral L5 pars defect and mild degenerative changes.

The physician diagnosed the Veteran with mild degenerative spondylolisthesis with anterolisthesis of L5 on S1.  The physician found that the Veteran more likely had an episode of acute mechanical low back strain during service and that his current back disability was less likely than not related to service.  Also, the physician found that the objective documentation did not support a significant trauma or injury in service aggravating a pre-service congenital or developmental defect.  The Veteran's symptoms were more likely than not due to normal aging and it was less likely than not that his current back problem began in service.   

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111. 

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468   (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Service connection may be granted for a disease, but not defects of congenital, developmental, or familial origin, if the evidence as a whole establishes that the condition was incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  If there is aggravation by way of superimposed trauma, service connection on the basis of aggravation may be granted.  Id.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that since no low back problems were noted on entry to service, the Veteran's low back must be presumed to be sound unless there is clear and unmistakable evidence that an injury or disease existed before acceptance and enrollment and was not aggravated during active service.  In the instant case, the evidence indicates that the Veteran had a congenital back condition that did clearly and unmistakably pre-exist service.  In this regard, at separation the Medical Board specifically found that the Veteran had spondylosis with listhesis with spina bifida occulta, which constituted a congenital defect.  Similarly, the July 2011 VA physician also specifically found that the Veteran had a mild congenital abnormality of his lumbosacral spine.  Additionally, the December 2011 VA physician implicitly recognized the presence of congenital spondylolisthesis and spina bifida occulta.  Further, the July 2010 VA physician also recognized the presence of the congenital spondylolisthesis prior to indicating that it would be speculation to determine whether any trauma was superimposed on it during service.   Accordingly, in the absence of any contrary medical opinions, the Board finds that the spondylolisthesis/spina bifida occulta is a congenital defect that clearly and unmistakably pre-existed service.  

Regarding potential aggravation of the pre-existing disability, the Board finds no probative evidence that the underlying congenital defect underwent any permanent increase in severity as a result of the Veteran's service.  Instead, the evidence indicates that the Veteran simply experienced temporary mechanical low back symptoms in conjunction with the physical demands of basic training.  In this regard, the July 2011 VA examiner specifically found that the Veteran experienced an acute mechanical low back strain in service and that his current symptoms were more likely than not due to normal aging rather than any event in service.  Similarly, the December 2011 VA examiner found that the Veteran more likely had an episode of acute mechanical low back strain during service and that his current symptoms were more likely than not due to normal aging.  

Notably, the July 2010 VA examiner indicated that it was at least as likely as not the Veteran's pre-existing low back disorder was aggravated by his military training.  However, he went on to indicate that because there was no documented history of superimposed low back trauma or injury during service, he could not resolve the issue of whether there was any indication of superimposed trauma or injury that aggravated this congenital defect without resort to speculation.  Consequently, given that such trauma or injury would be a necessary precursor for aggravation of the congenital defect, the Board cannot attach any probative weight to the physician's more general conclusion that it was at least as likely as not that the pre-existing disability was aggravated by military training.  Because the examiner concluded that it would be speculative to attempt to determine whether such aggravation occurred, his earlier finding that it was at least as likely as not that it did occur is rendered non-probative.  The other examiners, on review of the evidence have essentially concluded that there was no aggravation.

The Veteran has contended that he did not have any back problems in service, did experience back problems in service and has continued to experience back problems up until the present.  Regarding the latter contention, the Veteran has indicated that since service he had serious flare ups of low back pathology at least yearly to the point where he was prevented from working.  However, there is absolutely no documentary evidence of record to support the presence of any significant back pathology whatsoever from separation in 1971 until 2007, some 36 years later, nor has the Veteran identified any such documentation.  Also, while the Veteran's SSA records do refer to lifting restrictions, they do not refer to any specific pathology of the low back, even impairment of a non-severe nature.  Additionally, during the DRO hearing, when asked about whether he had received treatment for low back disability over the years from service to the present, he was very vague, saying only that he had at one point "come to the VA saying that he had a back problem" and that at times in the past he had "had private insurance."  He did not make reference to any specific past treatment, nor did he provide any rationale for not receiving treatment for reported recurrent flare-ups.  Given the lack of documentation of chronic low back symptoms, the vagueness of the Veteran's testimony on the matter, and the self-serving nature of the Veteran's isolated contention that his reported symptoms have been continuous, the Board does not find credible the latter contention of continuity of low back symptomatolgy since service.

In contrast, the Veteran's contention that he did not experience back problems until service is consistent with the July 2011 and December 2011 VA physician's finding that what he experienced in service was an acute low back strain and that the spondylolisthesis/spina bifida occulta was congenital.  Also, although the Veteran appears to allege that the symptoms that he did experience are related to his current low back problems, as a layperson, his allegations are not competent evidence of such a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  (The Board also notes that any contention by the Veteran that his spondylolisthesis/spina bifida is not congenital is similarly non-probative).  Additionally, as alluded to above, the findings of the July 2010 VA examiner are not probative to this question.  Consequently, as both the July and December 2011 VA opinions tend to indicate that the Veteran's current low back disability is not related to service and does not represent an aggravation of the pre-existing congenital defect, and as these opinions are uncontradicted, the evidence shows that the Veteran's pre-service congenital spondylolisthesis/spina bifida occulta clearly and unmistakably was not aggravated by service and that the Veteran's current low back disability is not otherwise related to service.  Accordingly, as the presumption of soundness has been fully rebutted and as a relationship between current low back disability and service is not shown, the claim for service connection for low back disability must be denied.   


ORDER

Service connection for low back disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


